Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2007

In Re: Jarvis
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4270




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Jarvis " (2007). 2007 Decisions. Paper 52.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/52


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-22 (November 2007)                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________

                                       No. 07-4270
                                       ___________

                               IN RE: KITSON B. JARVIS,
                                                   Petitioner

                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                        District Court of the Virgin Islands
                            (Related to Civ. No. 06-cv-00031)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 16, 2007
           Before:   SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                         (Filed December 17, 2007)
                                     ___________

                                         OPINION
                                       ___________

PER CURIAM.

       On February 22, 2006, pro se petitioner, Kitson B. Jarvis, filed a petition for writ

of habeas corpus in the District Court of the Virgin Islands. Three months later, Jarvis

filed a motion for an order to show cause why relief should not be granted. On November

7, 2007, when over a year had gone by without any action in his case, Jarvis filed the

present petition for writ of mandamus seeking to compel the District Court to rule upon

his petition.

       By order entered December 11, 2007, the District Court entered an order

                                              1
dismissing Jarvis’s habeas petition for lack of jurisdiction. Because Jarvis has now

received the relief he sought in filing his mandamus petition—namely, a ruling on his

habeas corpus petition—we will deny his mandamus petition as moot.




                                            2